UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UKACHI O. MUNONYE,
Plaintiff-Appellant,

and

DENNIS SMITH,
Plaintiff,                                                     No. 98-2702

v.

SODEXHO MARRIOTT SERVICES,
INCORPORATED,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Marvin J. Garbis, District Judge.
(CA-97-2923-MJG)

Submitted: November 23, 1999

Decided: December 20, 1999

Before WIDENER, MURNAGHAN, and WILLIAMS,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

R. Scott Oswald, NOTO & OSWALD, P.C., Washington, D.C., for
Appellant. Todd J. Horn, Robin B. Bowerfind, VENABLE, BAET-
JER & HOWARD, L.L.P., Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Ukachi O. Munonye appeals from the district court's order granting
summary judgment to his former employer and dismissing his
employment discrimination complaint. We affirm.

Munonye first contends that the district court abused its discretion
in not continuing the motion for summary judgment to permit
Munonye to take an additional deposition. The party opposing the
motion for summary judgment must submit an affidavit showing that
it could not properly oppose the motion without conducting discov-
ery. See Fed. R. Civ. P. 56(f). As we have often stated, "`[a] party
may not simply assert in its brief that discovery was necessary and
thereby overturn summary judgment when it failed to comply with the
requirements of Rule 56(f).'" Nguyen v. CNA Corp., 44 F.3d 234, 242
(4th Cir. 1995) (quoting Hayes v. North State Law Enforcement Offi-
cers Ass'n, 10 F.3d 207, 215 (4th Cir. 1993)).

Munonye filed a memorandum in opposition to the motion for
summary judgment that fully addressed the merits of the motion and
did not suggest that Munonye needed any additional discovery.
Munonye failed to move for a continuance or to submit an affidavit
showing more discovery was needed or specifying what information
he expected to obtain from the deposition. Munonye failed to comply
with Rule 56(f) and, accordingly, the district court did not err in
deciding the motion for summary judgment based on the materials
filed with the court.

Munonye's second contention on appeal is that the district court
abused its discretion in striking a portion of an affidavit submitted in
opposition to the motion for summary judgment. Affidavits submitted
to support or oppose a motion for summary judgment must "contain
admissible evidence and be based on personal knowledge." Evans v.

                    2
Technologies Applications & Serv. Co., 80 F.3d 954, 962 (4th Cir.
1996). Such affidavits cannot be conclusory. Id.

The affidavit submitted by Munonye provided no factual basis for
the affiant's conclusory opinion as to the views held by a third person.
The district court's determination that the portion of the affidavit was
not based on personal knowledge was not clearly erroneous, and the
court's decision to strike that portion of the affidavit was not an abuse
of discretion.

We find no reversible error and affirm the order of the district
court. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                     3